Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed November 10, 2021. 

Election/Restrictions
Applicant has elected the following species, wherein:
i) the transcriptional activator of the generic invention is VP64, as recited in Claims 5, 12, 18, and 26; 
ii) the target sequence SEQ ID NO of the generic invention is SEQ ID NO:96, as recited in Claims 6-7, 13-14, 19-20, and 27-28, is ; and
iii) the alternative RNA binding protein construct is bacteriophage M2, as recited in Claims 21, and 31-34.

Amendments
           Applicant's response and amendments, filed November 10, 2021, to the prior Office Action is acknowledged. Applicant has cancelled Claims 2-3, 8-30, 32-33, and 44-45, amended Claims 41 and 43, and added new claims, Claims 46-47.
Claims 1, 4-7, 31, 34-43, and 46-47 are pending
Newly submitted Claims 46-47 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims are directed to target sequences within the promoter region. Applicant elected target sequence SEQ ID NO:92, which appears to be in the enhancer region. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Claims 46-47 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
	Claims 1, 4-7, 31, and 34-43 are under consideration. 

Priority
This application is a continuation of PCT/US2016/022854 filed March 17, 2016. Applicant’s claim for the benefit of a prior-filed application provisional application 62/242,774 filed on October 16, 2015 and March 17, 2015 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Claim Rejections - 35 USC § 101


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1. 	The prior rejections of Claims 41 and 43 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, are withdrawn in light of Applicant’s amendment to the claim to cancel recitation of the core promoter region, which the Examiner finds persuasive. 

2. 	Claims 1, 4-7, 31, and 34-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
Independent Claims 1, 31, and 34 recite a target sequence that is to be within an enhancer or core promoter region of an HIV LTR sequence. The terms “enhancer region” and “core promoter region” are considered indefinite because the specification does not clearly redefine the term.
The recitation implies a genus of undisclosed nucleotide coordinates of the HIV LTR from which “enhancer region” and/or “promoter region” is to be determined, thereby rendering 
Instant Figure 1A illustrates an “enhancer region” centered around the -100 coordinate. 
The instant specification fails to disclose the nucleotide coordinates of the HIV LTR that defines (closed language, emphasis added) that which is the “enhancer region”, as opposed to the nucleotide coordinates the HIV LTR that are not “enhancer region”, including as it pertains to instant Figure 1A and the instant claims.
The instant specification fails to disclose the nucleotide coordinates of the HIV LTR that defines (closed language, emphasis added) that which is the “promoter region”, as opposed to the nucleotide coordinates the HIV LTR that are not “promoter region”, including as it pertains to instant Figure 1A and the instant claims.
Applicant provides Ne et al (2018; Exhibit A; papers filed November 19, 2021), who teaches the Enhancer (E) region = (-109 to -79), and the Core Promoter (Core) region = (-78 to -1) (pgs 195-196, joining ¶). 
Ne et al then goes on to describe art-recognized “enhancer region” to be (-137 to -17) (pgs 198-199, joining ¶), which, axiomatically and immediately apparent to the ordinary artisan to be larger and broader in scope than the coordinates (-109 to -79).
Ne et al then goes on to describe art-recognized “Core Promoter” region to “span a region of 250 nucleotides” (pg 200), which, axiomatically and immediately apparent to the ordinary artisan to be greater than the 130 nucleotides of pgs 198-199, said “Core Promoter encompassing the Sp1 binding sites. Furthermore, Ne et al teach the”Sp1 interacts with additional DNA bound proteins NF-kB…and directs the basal machinery to form the preinitiation complex” (pg 200). 
Applicant elected SEQ ID NO:96 as the target sequence embodiment, which, on its face, would appear to be directed to the “enhancer region”.  
However, as evidenced by Roebuck et al (Gene Expression 8: 67-84, 1999), said SEQ ID NO:96 target sequence (about coordinates -165 to -145; Figure 3, boxed region shown below) falls well outside the “enhancer region” illustrated in instant Figure 1A, as well as the variably described coordinates of Ne et al. 

    PNG
    media_image1.png
    368
    822
    media_image1.png
    Greyscale

Furthermore, the NF-kB sites and Sp1 sites taught by Ne et al as being part of the “Core Promoter” appear to be coordinates (about -105 to -45; see Roebuck et al, Figure 3), which would extend beyond the “core promoter” limited to -78.
	Thus, the metes and bounds of “enhancer region” and/or “promoter region” appear to be arbitrary nucleotide coordinates, and therefore an arbitrary and subjective determination, for which Applicant has not clearly re-defined.
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claims
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3. 	Claims 1, 4-5, and 39-41 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Konermann et al (Nature 517: 583-588, January 2015; available online December 10, 2014) in view of Ebina et al (Scientific Reports 3:2510, DOI: 10.1038/srep02510; August 26, 2013) and Palmer et al (J. Intern. Med. 270: 550-560, 2011).
Determining the scope and contents of the prior art.
With respect to Claim 1, Konermann et al is considered relevant prior art for having taught a three-component system comprising: 
i) a guide RNA comprising a target sequence; 
ii) a Cas9-transcriptional activator fusion protein, to wit, dCas9-VP64; and 
iii) a RNA-binding protein-transcriptional activator fusion protein, to wit, MS2-p65 or MS2-VP64 (Figure 1). 
Konermann et al taught the Cas9-based activators mediate efficient transcriptional activation at genomic loci (Abstract), whereby the Cas9 system is advantageous for its simplicity of programming (pg 583, col. 1), whereby the artisan can robustly and specifically activate the artisan’s target gene using single sgRNAs (pg 587, col. 2). 
Konermann et al taught the catalytically deficient Cas (dCas) protein fused to the transcriptional activator is dCas9 (Figure 1).
Konermann et al taught the guide nucleic acid is RNA (Figure 1, sgRNA).
Konermann et al taught the guide nucleic acid comprises a crRNA and tracrRNA (Figure 1, sgRNA).

Konermann et al do not teach the CRISPR/Cas9 system comprises a guide RNA directed to a target sequence within the HIV LTR. However, prior to the effective filing date of the instantly claimed invention, Ebina et al is considered relevant prior art for having taught the use of a CRISPR/Cas9 system to target and disrupt latent HIV proviral DNA, wherein the target sequence is directed to a sequence in the HIV LTR (Abstract, Figure 1a).  
Ebina et al evidence that those of ordinary skill in the art previously recognized and were enabled to design guide RNAs to the HIV LTR (pg 2, col. 1, “[W]e designed a gRNA expression 

Palmer et al is considered relevant prior art for having taught that methods of purging latent HIV reservoirs comprise upregulating cellular transcription to induce HIV gene expression, e.g. using histone deacetylase inhibitors and/or NF-kB inducing agents to induce LTR expression (pg 555, col. 2-pg 556, col. 1).

Ascertaining the differences between the prior art and the claims at issue, and Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology and design of gene expression vectors. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first guide RNA of Konermann et al with a second guide RNA, to wit, a guide RNA of Ebina et al directed to an HIV LTR in a three-component CRISPR/Cas transcriptional activation system with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first guide RNA with a second guide RNA, to wit, a guide RNA directed to an HIV LTR, in a three-component CRISPR/Cas transcriptional activation system because Ebina et al taught that one problem of the Cas9 nucleic acid excision-based genome modification system that they used is the problem of off-target effects that may lead to nonspecific gene modification events, which are pertinent concerns for all genome-editing strategies (pg 4, col. 2), whereby the ordinary 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).

With respect to Claims 4 and 39, Konermann et al taught the RNA binding protein is a bacteriophage coat protein, to wit, MS2 (Figure 1). 
With respect to Claim 5, Konermann et al taught the transcriptional activator fused to the catalytically deficient Cas protein is VP64 (Figure 1). 
With respect to Claim 40, Konermann et al taught the guide nucleic acid comprises a hairpin aptamer capable of binding to MS2 (Figure 1, sgRNA).
With respect to Claim 41, Ebina et al taught wherein the target sequence is present in the enhancer region or core promoter region of the HIV LTR (Figure A). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that Ebina does not disclose guide RNAs that targets the core promoter region of the HIV LTR. Ebina describes two guide RNA sequences that target two specific target sequences within HIV LTR, i.e., target sequence 5 (T5) in the TAR sequence and target 
Applicant’s argument(s) has been fully considered, and is persuasive. In light of Ne et al (Exhibit A; Figure 1B) and instant Figure 1A, the Examiner concurs that the T5 of Ebina et al targets the R region, which is downstream of the core promoter region. 

Applicant argues that Ebina teaches away from using guide RNAs that target the enhancer region of the HIV LTR for editing HIV genome, since it teaches that the guide RNA that targets the enhancer region of the HIV LTR, e.g., T6 gRNA that targets the NFKB binding sequence, is not as effective as the T5 gRNA that targets the TAR and is less preferred because the effect of T6 gRNA was weaker than that of T5 gRNA. 
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, Ebina et al show that the expression from the HIV LTR inhibited by T6 and T5 are substantially the same significance (Figure 1b, T5 25% vs T6 26%; Figure 1c; 0.0003 vs 0.0006; 0.0004 vs 0.0003). Thus, the ordinary artisan would immediately recognize that both are efficacious, and any difference is minor or within experimental error. 
As a second matter, Ebina et al is directed to gene editing to “cleave both LTRs and remove an internal region of integrated proviral DNA from the host cell genome” (pg 2, col. 2). The minor difference in cleavage efficiency between T6 and T5 gRNAs is not considered to teach away from the instantly claimed invention directed to modulating transcription from the LTR, as would be achieved using the Cas9 system of Konermann et al, per the art-recognized concept that upregulating transcription to induce HIV gene expression as a strategy for reducing latent HIV reservoirs (Palmer et al, pg 555, col. 2). 

Applicant argues that a person would not have had a reasonable expectation of success in targeting the same region for reactivating latently infected cell, because inactivating HIV gene 
Applicant’s argument(s) has been fully considered, but is not persuasive. Arguments of counsel cannot take the place of factually supported objective evidence in the record. See In re Schulze, 346 F.2d 500, 602, 145 USPQ 716, 718 (CCPA 1965), In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
	Attorney statements regarding, e.g. inoperability of the prior art, skepticism, etc…, are not evidence without a supporting declaration. The CRISPR/Cas9 system was known by the ordinary artisans prior to the effective filing date of the instantly claimed invention. Konermann et al successfully demonstrated the ability to use said CRISPR/Cas9 system “to mediate efficient transcriptional activation” (Abstract), whereby the Cas9 nuclease is converted into an RNA-guided transcription activator and directed to the target site via the guide RNA, thereby becoming a “programmable DNA-binding protein” (pg 583, col. 1). The ordinary artisans previously recognized that the HIV LTR enhancer region naturally comprises binding sites for transcriptional activators (e.g Roebuck et al, 1999; see also Ne et al (Applicant’s Exhibit A)). Thus, it is unclear how programmable CRISPR/Cas9 transcription activator would not be reasonably expected by the ordinary artisan to reactivate HIV in latently infected cells.

Applicant argues that it is not a matter of routine optimization to substitute the guide RNA of Konermann with a guide RNA of Ebina with a reasonable expectation of success. 
Applicant’s argument(s) has been fully considered, but is not persuasive. As discussed in the prior Office Action, the Zhang lab (Guide Design Resources) was available online as early as 2013 (documented internet archive), and lists CHOPCHOP as one tool for guide design, whereby CHOPCHOP was available online at least as early as February 5, 2015 (documented internet archive). Using the previously published, art-recognized nucleotide sequence of the HIV LTR (GenBank K03455.1) to search for functional guide RNAs readily yields a guide nucleic acids to the HIV LTR. 

Applicant argues that substitution of guide RNAs of Konerman with the guide RNA of Ebina would not have been obvious because Ebina’s guide RNAs are used for inactivation. 
Applicant’s argument(s) has been fully considered, but is not persuasive.
As a first matter, those of ordinary skill in the art previously recognized that the role of the guide RNA is to target the Cas9 protein to a target site of interest. The nucleic acid hybridization between the guide RNA and the target sequence is subject to the same natural law of chemistry, regardless of whether the Cas9 protein is a nuclease (for inactivation) or a catalytically deficient protein (for activation). The Examiner notes that the instant application fails to disclose an element of criticality for the nucleotide sequence of SEQ ID NO:96, or any other guide RNA, as it pertains to the instantly claimed products and methods using the CRISPR/Cas system guide RNA targeting molecules directed to the now-recited enhancer and/or promoter region(s) within the HIV LTR nucleotide sequence.
As a second matter, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Konermann et al taught the CRISPR/Cas9 system comprising a catalytically deficient Cas (dCas) for transcriptional activation. Ebina et al evidence that those of ordinary skill in the art previously recognized and were enabled to design guide RNAs to the HIV LTR (pg 2, col. 1, “[W]e designed a gRNA expression vector to target HIV-1 LTR”), targeting the R region (syn. promoter region)  and the NF-kB binding sequence in the U3 region (syn. enhancer region). Palmer et al taught that methods of purging latent HIV reservoirs comprise upregulating cellular transcription to induce HIV gene expression, e.g. using histone deacetylase inhibitors and/or NF-kB inducing agents to induce LTR expression (pg 555, col. 2-pg 556, col. 1). Thus, prior to the effective filing date of the instantly claimed invention, those of ordinary skill in the previously recognized the nucleotide sequence of the HIV LTR, and were successfully enabled to synthesize guide RNAs that direct Cas9 proteins to the HIV LTR. 

Applicant argues that it is not a matter of routine optimization to substitute the guide RNA of Konermann with a guide RNA of Ebina. Guide RNAs designed to inactivate a genome are designed with different parameters than guide RNAs designed to activate transcription.
Applicant’s argument(s) has been fully considered, but is not persuasive. Those of ordinary skill in the art previously recognized that the role of the guide RNA is to target the Cas9 protein to a target site of interest. The nucleic acid hybridization between the guide RNA and the target sequence is subject to the same natural law of chemistry, regardless of whether the Cas9 protein is a nuclease (for inactivation) or a catalytically deficient protein (for activation). Instant independent Claim 1 does not require any particular guide RNA nucleotide sequence, nor any particular degree of optimized binding.
Arguments of counsel cannot take the place of factually supported objective evidence in the record. See In re Schulze, 346 F.2d 500, 602, 145 USPQ 716, 718 (CCPA 1965), In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). Attorney statements regarding, e.g. undue experimentation and/or routine optimization to identify a guide RNA, are not evidence without a supporting declaration. 
Ebina et al evidence that those of ordinary skill in the art previously recognized and were enabled to design guide RNAs to the HIV LTR (pg 2, col. 1, “[W]e designed a gRNA expression 

Applicant points to Shalem et al (Exhibit A) discussing the parameters for inactivating a gene of interest with Cas9 nuclease. 
Applicant’s argument(s) has been fully considered, but is not persuasive. It is unclear what point Applicant seeks to make with Shalem et al to assert an absolute lack of predictability for substituting and/or identifying guide RNAs, be they used to inactivate or activate the artisan’s gene of interest. Shalem et al clearly evidence that the ordinary artisan is enabled to use a multitude of guide RNAs, each with different nucleotide sequences, to target their gene sequence of interest, per “high-throughput” (Title). Even pertaining to using CRISPR/Cas9 for transcriptional activation (pg 4), the ordinary artisan is enabled to predictably identify their guide RNA molecules of interest, per “[T]o achieve a more robust effect, sgRNA libraries tiling the upstream regions”). 
	 
Applicant argues that there would have been no reason to select a guide RNA targeting an enhancer or core promoter region based on the teachings of Ebina. Ebina describes cleaving the TAR region of the genome, not the enhancer region
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Konermann et al taught the CRISPR/Cas9 system comprising a catalytically deficient Cas (dCas) for transcriptional activation. Ebina et al evidence that those of ordinary skill in the art previously recognized and were enabled to design guide RNAs to the HIV LTR (pg 2, col. 1, “[W]e designed a gRNA expression vector to target HIV-1 LTR”), targeting the R region (syn. promoter region)  and the NF-kB binding sequence in the U3 region (syn. enhancer region). Palmer et al taught that methods of purging latent HIV reservoirs comprise upregulating cellular transcription to induce HIV gene expression, e.g. using histone deacetylase inhibitors and/or NF-kB inducing agents to induce LTR expression (pg 555, col. 2-pg 556, col. 1). Thus, prior to the effective filing date of the instantly claimed invention, those of ordinary skill in the previously recognized the nucleotide sequence of the HIV LTR, and were successfully enabled to synthesize guide RNAs that direct Cas9 proteins to the HIV LTR. 

	 Applicant argues thatPalmer reactivates the latent genome through use of small molecule HDAC inhibitors and NF-kB activators or through use of transcription factors. Palmer does not disclose treating HIV by using a method of gene editing and provides no reason for targeting sites in an HIV viral genome.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Konermann et al taught the CRISPR/Cas9 system comprising a catalytically deficient Cas (dCas) for transcriptional activation. Ebina et al evidence that those of ordinary skill in the art previously recognized and were enabled to design guide RNAs to the HIV LTR (pg 2, col. 1, “[W]e designed a gRNA expression vector to target HIV-1 LTR”), 
Palmer et al taught that the scientific and technical concepts of purging latent HIV reservoirs comprise upregulating cellular transcription to induce HIV gene expression, e.g. using histone deacetylase inhibitors and/or NF-kB inducing agents to induce LTR expression was previously recognized by the routineer to be a therapeutic modality for treating HIV patients; however, the use of HDAC inhibitors has yielded mixed, and disappointing, results (pg 555, col. 2; pg 556, col. 1). Furthermore, one problem of using NF-kB inducing agents is the risk of promoting global T cell activation and a systemic inflammatory response in patients (pg 556, col. 1). Here, too, the ordinary artisan previously recognized that this problem is rendered moot by the three-component CRISPR/Cas transcriptional activation system of Konermann et al because Konermann et al taught that the Cas9-based activators mediate efficient transcriptional activation at genomic loci (Abstract), whereby the Cas9 system is advantageous for its simplicity of programming (pg 583, col. 1), whereby the artisan can robustly and specifically activate the artisan’s target gene using single sgRNAs (pg 587, col. 2). Thus, the ordinary artisan would recognize the CRISPR/Cas9 transcriptional activation system of Konermann et al would be far more specific to activate the retroviral HIV genes, and avoids general cellular transcriptional activation. 

4. 	Claim 31 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Konermann et al (Nature 517: 583-588, January 2015; available online December 10, 2014) in view of Ebina et al (Scientific Reports 3:2510, DOI: 10.1038/srep02510; August 26, 2013) and Palmer et al (J. Intern. Med. 270: 550-560, 2011), as applied to Claims 1, 4-5, and 39-41 above, and in further view of Quake et al (U.S. 2015/0368670; priority to May 30, 2014).
Determining the scope and contents of the prior art.
Neither Konermann et al, Ebina et al, nor Palmer et al taught a pharmaceutical composition comprising a CRISPR/Cas9 expression system. 
However, prior to the effective filing date of the instantly claimed invention, Quake et al is considered relevant prior art for having disclosed pharmaceutical compositions comprising CRISPR/Cas9 expression systems for the treatment of HIV [0012-15], whereby the guide nucleic acid comprising the target sequence and the Cas9-encoding nucleic acid may be combined in a single vector, as such expression vectors were previously known in the art and commercially available [0072, 114], and whereby pharmaceutically acceptable carriers of said nucleic acid molecules were previously known, e.g. liposomes [0100].

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that 
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the compositions of Konermann et al comprising nucleic acids encoding the three-component CRISPR/Cas transcriptional activation system to further comprise a pharmaceutically acceptable carrier, e.g. a liposome, with a reasonable expectation of success because it has long been both common sense to the routineer and routine in the art to formulate nucleic acid compositions with a pharmaceutically acceptable carrier, especially when artisan might want to administer the composition to a subject. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that Quake et al do not cure the defect of Konermann et al, Ebina et al, and Palmer et al.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner’s response to Applicant's argument(s) regarding Konermann et al, Ebina et al, and Palmer et al are discussed above and incorporated herein. Applicant does not contest the teachings of Quake et al as applied to the obviousness to modify the compositions of Konermann et al comprising nucleic acids encoding the three-component CRISPR/Cas transcriptional activation system to further comprise a pharmaceutically acceptable carrier, e.g. a liposome, with a reasonable expectation of success because it has long been both common sense to the routineer and routine in the art to formulate nucleic acid compositions with a pharmaceutically acceptable carrier, especially when artisan might want to administer the composition to a subject. 

Applicant argues that Quake et al is directed to inactivate integrated viruses by cleaving the integrated proviral DNA. 
Applicant’s argument(s) has been fully considered, but is not persuasive. 
The Examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. **>"Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). Thus a reference in a field different from that of applicant's endeavor may be reasonably 
Quake et al is considered relevant prior art for having disclosed pharmaceutical compositions comprising nucleic acid molecule encoding therapeutic Cas9 proteins and guide RNAs. 

Applicant argues that Quake et al use catalytically active Cas9, not catalytically dead Cas9.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Konermann et al comprising nucleic acids encoding the three-component CRISPR/Cas transcriptional activation system comprising a catalytically dead Cas9.

5. 	Claims 37-38 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Konermann et al (Nature 517: 583-588, January 2015; available online December 10, 2014) in view of Ebina et al (Scientific Reports 3:2510, DOI: 10.1038/srep02510; August 26, 2013), Palmer et al (J. Intern. Med. 270: 550-560, 2011), and Quake et al (U.S. 2015/0368670; priority to May 30, 2014), as applied to Claims 1, 4-5, 31, and 39-41 above, and in further view of Esvelt et al (Nature Methods 10(11): 1116-1123, 2013; of record in specification) and Zalatan et al (U.S. 2017/0233762; filed September 29, 2015; priority to September 29, 2014). 
Determining the scope and contents of the prior art.
Konermann et al taught a first expression vector encoding the guide RNA, a second expression vector encoding the Cas9-transcriptional activator fusion protein, and a third expression vector encoding the RNA-binding protein-transcriptional activator fusion protein (Figure 5). 
Neither Konermann et al, Ebina et al, Palmer et al, nor Quake et al teach/disclose an expression vector encoding a three-component CRISPR/Cas transcriptional activation system. However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim 37, Esvelt et al is considered relevant prior art for having taught an expression vector encoding (A) a guide RNA and (B) a dCas9-transcriptional activator fusion protein (pg 1120, col. 1; see also online methods; Figure 6, nuclease-null Cas9-VP64). 
Zalatan et al is considered relevant prior art for having disclosed an expression vector encoding (B) a dCas9 and (C) a RNA-binding protein-transcriptional activator fusion protein (Table 5). 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
It would have been obvious to one of ordinary skill in the art to combine a nucleic acid sequence encoding a guide RNA, a nucleic acid sequence encoding dCas9-transcriptional 
It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose. The idea for combining them flows logically from their having been used individually in the prior art, and from them being recognized in the prior art as useful for the same purpose. This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients. In re Kerkhoven, 626 F.2d 846, 850, 205 U.S.P.Q. 1069 (CCpA 1980), In re Sussman, 1943 C.D. 518; In re Pinten, 459 F.2d 1053, 173 USPQ 801 (CCPA 1972); In re Susi, 58 CCPA 1074, 1079-80; 440 F.2d 442, 445; 169 USPQ 423,426 (1971); In re Crockett, 47 CCPA 1018, 1020-21; 279 F.2d 274, 276-277; 126 USPQ 186, 188 (1960). 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).

With respect to Claim 38, Konermann et al host cells comprising the expression vector (e.g. Figure 1, legend). 
Ebina et al taught host cells comprising the expression vector (e.g. Figure 1, legend).
Esvelt et al taught host cells comprising the expression vector (e.g. Figure 1, legend). 
Zalatan et al disclosed host cells comprising the expression vector (e.g. Table 5). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that Esvelt et al and Zatalan et al do not cure the defect of Konermann et al, Ebina et al, Palmer et al, and Quake et al.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner’s response to Applicant's argument(s) regarding Konermann et al, Ebina et al, Palmer et al, and Quake et al are discussed above and incorporated herein. Applicant does not contest the teachings of Esvelt et al and Zatalan et al as applied to the obviousness to combine a nucleic acid sequence encoding a guide RNA, a nucleic acid sequence encoding dCas9-transcriptional activator fusion protein, and a nucleic acid sequence encoding RNA-binding protein-transcriptional activator fusion protein into a single expression vector with a reasonable expectation of success because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to combine a nucleic acid sequence encoding a guide RNA, a nucleic acid sequence encoding dCas9-transcriptional activator fusion protein, and a nucleic acid sequence encoding RNA-binding protein-transcriptional activator fusion protein into a single expression vector because such is but common sense to the routineer. Esvelt et al taught combining components A and B into a single expression vector. Zalatan et al disclosed combining components B and C into a single expression vector. Thus, the ordinary artisan previously recognized that both A and C components are combinable with B in the same expression vector, and the instant recitation merely combines components A, B, and C into the same expression vector, thereby assuring that each component is delivered to the same target host cell.

6. 	Claims 6-7 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Konermann et al (Nature 517: 583-588, January 2015; available online December 10, 2014) in view of Ebina et al (Scientific Reports 3:2510, DOI: 10.1038/srep02510; August 26, 2013), Palmer et al (J. Intern. Med. 270: 550-560, 2011), Quake et al (U.S. 2015/0368670; priority to May 30, 2014), Esvelt et al (Nature Methods 10(11): 1116-1123, 2013; of record in specification) and Zalatan et al (U.S. 2017/0233762; filed September 29, 2015; priority to September 29, 2014), as applied to Claims 1, 4-5, 31, and 37-41 above, and in further view of GenBank K03455.1 (2002), Guide Design Resources (Zhang lab, http:/crispr.mit.edu), Chop Chop (http://chopchop.cbu.uib.no/) and Lin et al (Molecular Therapy-Nucleic Acids 3: e186, 7 pages, available online August 19, 2014).
Determining the scope and contents of the prior art.
Neither Konermann et al, Ebina et al, Palmer et al, Quake et al, Esvelt et al, nor Zalatan et al teach/disclose wherein the HIV LTR target sequence comprises at least 75% sequence similarity to SEQ ID NO:96 (gcatggcccgagagctgcatc).
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claims 6-7, those of ordinary skill in the art had access to online search engines to design guide RNAs directed to their target sequence of interest. For example, the Zhang lab (Guide Design Resources) was available online as early as 2013 (documented internet archive), and lists CHOPCHOP as one tool for guide design, whereby CHOPCHOP was available online at least as early as February 5, 2015 (documented internet archive). Using the previously published, art-recognized nucleotide sequence of the HIV LTR (GenBank K03455.1) to search for functional guide RNAs readily yields a guide nucleic acid #49 whereby the 3’ CGG is the PAM motif) having 100% sequence similarity to the target sequence of SEQ ID NO:96. 
 The Examiner notes that the instant application fails to disclose an element of criticality for the nucleotide sequence of SEQ ID NO:96 as it pertains to the instantly claimed products and methods using the CRISPR/Cas system guide RNA targeting molecules. 
CHOPCHOP do not teach the guide RNA nucleic acid to comprise a 5’ G. However, Ebina et al taught the use of the U6 promoter to drive expression of the guide RNA nucleic acid sequence (pg 2, col. 1, Results). Lin et al taught the art-recognized design of CRISPR/Cas9 targeting sequences comprises a 5’ G (Figure 1b; Table 1), as a 5’G is required for transcription from the U6 promoter in the gRNA-expression cassette (pg 1, col. 2). 
	Thus, it would have been obvious to modify the guide RNA encoding sequence of CHOPCHOP to further comprise a 5’ G with a reasonable expectation of success because the ordinary artisan previously recognized that guide RNA molecules are transcriptionally regulated from the U6 promoter, which requires a 5’ G for transcription. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to try a guide nucleic acid comprising a target nucleotide sequence comprising SEQ ID NO:96 with a reasonable expectation of success because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.” One of ordinary skill in the art would understand how to design nucleic acid molecules encoding guide RNA target sequences directed to the previously known retroviral LTR nucleotide sequences, the artisan merely using readily available online guide RNA tool resources with which to identify the finite potential options, whereby the ordinary artisan could have pursued the known potential options with a reasonable expectation of success. CHOPCHOP provides clear evidence of the equivalence of HIV LTR guide RNA target sequences. The number of possible HIV LTR guide RNA target sequences from which to choose is neither astronomical nor insurmountable, and given the guidance of Konermann et al, it would be only routine experimentation to determine which guide RNAs achieve the artisan’s desired degree of transcriptional activation when the CRISPR/Cas/guide RNA system is bound to the HIV LTR.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that GenBank and Lin et al do not cure the defect of Konermann et al, Ebina et al, Palmer et al, Quake et al, Esvelt et al, and Zatalan et al.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner’s response to Applicant's argument(s) regarding Konermann et al, Ebina et al, Palmer et al, Quake et al, Esvelt et al, and Zatalan et al are discussed above and incorporated herein. Applicant does not contest the teachings of GenBank and Lin et al as applied to the obviousness to try a guide nucleic acid comprising a target nucleotide sequence comprising SEQ ID NO:96 with a reasonable expectation of success because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.” One of ordinary skill in the art would understand how to design nucleic acid molecules encoding guide RNA target sequences directed to the previously known retroviral LTR nucleotide sequences, the artisan merely using readily available online guide RNA tool resources with which to identify the finite potential options, whereby the ordinary artisan could have pursued the known potential options with a reasonable expectation of success. CHOPCHOP provides clear evidence of the equivalence of HIV LTR guide RNA target sequences. The number of possible HIV LTR guide RNA target sequences from which to choose is neither astronomical nor insurmountable, and given the guidance of Konermann et al, it would be only routine experimentation to determine which guide RNAs achieve the artisan’s desired degree of transcriptional activation when the CRISPR/Cas/guide RNA system is bound to the HIV LTR.

7. 	Claims 34-36 and 42-43 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Palmer et al (J. Intern. Med. 270: 550-560, 2011) in view of Konermann et al (Nature 517: 583-588, January 2015; available online December 10, 2014), Ebina et al (Scientific Reports 3:2510, DOI: 10.1038/srep02510; August 26, 2013), and Quake et al (U.S. 2015/0368670; priority to May 30, 2014).
Determining the scope and contents of the prior art.
With respect to Claim 34, Palmer et al is considered relevant prior art for having taught a method for reactivating HIV in latently-infected cells in a subject, the method comprising the step of contacting a cell of the subject with histone deacetylase inhibitors and/or NF-kB inducing agents to induce LTR expression (pg 555, col. 2-pg 556, col. 1). Palmer et al taught that such strategies to induce HIV gene expression have been proposed to purge latent HIV reservoirs and/or reduce latent HIV reservoirs (pg 555, col. 1).

Palmer et al do not teach the method comprises the step of administering to said subject a nucleic acid composition comprising a three-component CRISPR/Cas transcriptional activation 
i) a guide RNA comprising a target sequence; 
ii) a Cas9-transcriptional activator fusion protein, to wit, dCas9-VP64; and 
iii) a RNA-binding protein-transcriptional activator fusion protein, to wit, MS2-p65 or MS2-VP64 (Figure 1). 
Konermann et al taught the Cas9-based activators mediate efficient transcriptional activation at genomic loci (Abstract), whereby the Cas9 system is advantageous for its simplicity of programming (pg 583, col. 1), whereby the artisan can robustly and specifically activate the artisan’s target gene using single sgRNAs (pg 587, col. 2). 
Konermann et al taught the catalytically deficient Cas (dCas) protein fused to the transcriptional activator is dCas9 (Figure 1).
Konermann et al taught the guide nucleic acid is RNA (Figure 1, sgRNA).
Konermann et al taught the guide nucleic acid comprises a crRNA and tracrRNA (Figure 1, sgRNA).
Konermann et al taught the RNA binding protein is a bacteriophage coat protein, to wit, MS2 (Figure 1). 
Konermann et al taught the transcriptional activator fused to the catalytically deficient Cas protein is VP64 (Figure 1). 

Neither Palmer et al nor Konermann et al teach the CRISPR/Cas9 system comprises a guide RNA directed to a target sequence within the HIV LTR. However, prior to the effective filing date of the instantly claimed invention, Ebina et al is considered relevant prior art for having taught the use of a CRISPR/Cas9 system to target and disrupt latent HIV proviral DNA, wherein the target sequence is directed to a sequence in the HIV LTR (Abstract, Figure 1a).  

Quake et al is considered relevant prior art for having disclosed pharmaceutical compositions comprising CRISPR/Cas9 expression systems for the treatment of HIV [0012-15] in a patient [0033], whereby the guide nucleic acid comprising the target sequence and the Cas9-encoding nucleic acid may be combined in a single vector, as such expression vectors were previously known in the art and commercially available [0072, 114], and whereby pharmaceutically acceptable carriers of said nucleic acid molecules were previously known, e.g. liposomes [0100].

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first agent that induces gene expression from an HIV LTR, e.g. a NF-kB promoting agent as taught by Pamer et al, with a second agent capable of inducing gene expression, to wit, a three-component CRISPR/Cas transcriptional activation system, as taught by Konermann et al, in a method for reactivating HIV in latently-
i) strategies to purge latent HIV reservoirs and/or reduce latent HIV reservoirs include the induction of HIV gene expression (Palmer et al, pg 555, col. 1); 
ii) the three-component CRISPR/Cas transcriptional activation system of Konermann et al mediates efficient transcriptional activation at genomic loci (Abstract), is advantageous for its simplicity of programming (pg 583, col. 1), and the artisan can robustly and specifically activate the artisan’s target gene using single sgRNAs (pg 587, col. 2); 
iii) CRISPR/Cas9 systems are useful to treat HIV (Quake et al, Ebina et al), including Cas9 specifically targeting the proviral LTR (Ebina et al); 
iv) Ebina et al taught that one problem of the Cas9 nucleic acid excision-based genome modification system is the problem of off-target effects that may lead to nonspecific gene modification events, which are pertinent concerns for all genome-editing strategies (pg 4, col. 2), whereby the ordinary artisan previously recognized this problem is rendered moot by the three-component CRISPR/Cas transcriptional activation system of Konermann et al; and 
v) Palmer et al taught that the scientific and technical concepts of purging latent HIV reservoirs comprise upregulating cellular transcription to induce HIV gene expression, e.g. using histone deacetylase inhibitors and/or NF-kB inducing agents to induce LTR expression was previously recognized by the routineer to be a therapeutic modality for treating HIV patients; however, the use of HDAC inhibitors has yielded mixed, and disappointing, results (pg 555, col. 2; pg 556, col. 1), and one problem of using NF-kB inducing agents is the risk of promoting global T cell activation and a systemic inflammatory response in patients (pg 556, col. 1), whereby the ordinary artisan previously recognized that this problem is also rendered moot by the three-component CRISPR/Cas transcriptional activation system of Konermann et al because Konermann et al taught that the Cas9-based activators mediate efficient transcriptional activation at genomic loci (Abstract), whereby the Cas9 system is advantageous for its simplicity of programming (pg 583, col. 1), whereby the artisan can robustly and specifically activate the artisan’s target gene using single sgRNAs (pg 587, col. 2). Thus, the ordinary artisan would have recognized the CRISPR/Cas9 transcriptional activation system of Konermann et al would be far more specific to activate the retroviral HIV genes, and avoids general cellular transcriptional activation.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).

With respect to Claims 35-36, Quake et al disclosed the target retroviral genomic material may be latent viruses, such as HIV, as the CRISPR/gRNA/Cas9 complexes allow the artisan to target any latent or active virus [0015]. Thus, it is axiomatic that said human patient has already been diagnosed with having HIV.
Ebina et al taught wherein the CRISPR/Cas9 system is used to target and disrupt latent HIV proviral DNA, thereby being a useful tool for curing HIV infection in a patient (Title).
With respect to Claim 42, Konermann et al taught the guide nucleic acid comprises a hairpin aptamer capable of binding to MS2 (Figure 1, sgRNA).
With respect to Claim 43, Ebina et al taught wherein the target sequence is present in the enhancer region or core promoter region of the HIV LTR (Figure A). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that Konermann et al, Ebina et al, and Quake et al do not cure the defect of Palmer et al. 
Applicant’s argument(s) has been fully considered, but is not persuasive. Palmer et al taught a method for reactivating HIV in latently-infected cells in a subject, the method comprising the step of contacting a cell of the subject with histone deacetylase inhibitors and/or NF-kB inducing agents to induce LTR expression (pg 555, col. 2-pg 556, col. 1). Palmer et al taught that such strategies to induce HIV gene expression have been proposed to purge latent HIV reservoirs and/or reduce latent HIV reservoirs (pg 555, col. 1). Ebina et al taught that one problem of the Cas9 nucleic acid excision-based genome modification system is the problem of off-target effects that may lead to nonspecific gene modification events, which are pertinent concerns for all genome-editing strategies (pg 4, col. 2), whereby the ordinary artisan previously recognized this problem is rendered moot by the three-component CRISPR/Cas transcriptional activation system of Konermann et al.

Applicant argues that modifying the method of Quake et al with the dead Cas9 of Konermann would destroy the activity described by Quake.
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, the Examiner has not proposed destroying the method Quake with the dead Cas9 of Konermann et al. 
As a second matter, the Examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. **>"Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). Thus a reference in a field different from that of applicant's endeavor may be reasonably pertinent if it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his or her invention as a whole.<


Conclusion
8. 	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633